PER CURIAM.
In the petition for rehearing it is stated that the court overlooked section 201 (h) of the Revenue Act of 1926 (26 USCA § 932 (h), which reads as follows: “(h) As used in this section the term ‘amounts distributed in partial liquidation’ means a distribution by a corporation in complete cancellation or redemption of a part of its stock, or one of a series of distributions in complete cancellation or redemption of all or a portion of its stock.”
It seems to us that the opinion clearly holds that the dividend in question was a distribution in redemption of a portion of the stock of the corporation.
The section in question was given careful cohsideration in the preparation of the opinion of the court, and the rehearing is denied.
Rehearing denied.